                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

EAST RIVER CAPITAL, et al.,                                 )
                                                            )
                 Plaintiffs,                                )
                                                            )
        v.                                                  ) Case No.: 19-1398 JPG/GCS
                                                            )
VLD ACCESS, INC.,                                           )
                                                            )
                 Defendant.                                 )

                                  MEMORANDUM AND ORDER

        In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497

F.3d 695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of

pleadings to ensure that jurisdiction has been properly pled. The Court has noted the

following defects in the jurisdictional allegations of the complaint (Doc. 1) filed

by plaintiffs, East River Capital, Inc., and ERC Access, Inc.:

             •   Failure to allege the citizenship of a corporation. A corporation is a citizen of
                 both the state of its principal place of business and the state of its incorporation. 28
                 U.S.C. § 1332(c)(1). The relevant pleading must affirmatively allege the specific
                 states of incorporation and principal place of business of a corporate party.
                 Dismissal is appropriate if a plaintiff fails to make such allegations. Indiana Hi-
                 Rail Corp. v. Decatur Junction Ry. Co., 37 F.3d 363, 366 n. 3 (7th Cir. 1994).
                 Complaint alleges the states of incorporation of East River Capital, Inc., ERC
                 Access, Inc., and Route Consultant, Inc. but not the principal place of business.

        The Court hereby ORDERS plaintiffs, shall have up to and including, January 23,

2020 to amend the faulty pleading to correct the jurisdictional defects. See 28 U.S.C. §

1653. Failure to amend the faulty pleading may result in dismissal of this case for lack of

subject matter jurisdiction. Amendment of the faulty pleading to reflect an adequate basis

for subject matter jurisdiction will satisfy this order. Plaintiffs are directed to consult Local

Rule 15.1 regarding amended pleadings and need not seek leave of Court to file such

amended pleading.

IT IS SO ORDERED.

DATED: January 9, 2020

                                                    s/J. Phil Gilbert
                                                    U.S. DISTRICT JUDGE
